DETAILED ACTION

Response to Amendment
Amendments, filed on December 21, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the tables are illegible.  See also the PGPUB of this application: E.g. Tables 1, 3, etc.

    PNG
    media_image1.png
    175
    433
    media_image1.png
    Greyscale


The Examiner notes that this appears to be important based on Applicants’ arguments of unexpected results and claim amendments which appear to be only supported by the Tables.  It is the Examiner’s opinion that Table 3 illustrates two groups of indentations, but since the headings are illegible it is not clear if this is correct.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The perhaps in Table 3, but see above with regard to the Table 3 heading legibility.  The Examiner notes that the specification talks about the two size ranges, but always appears to discuss them in terms of alternatives (e.g. see Paragraph 0074).  I.e. Either a first plurality of indentations –or- a second plurality of indentations.  The Examiner notes that this rejection will likely be overcome by the filing of a replacement specification with legible Table headings as the Examiner believes that is what is being shown in Table 3 (but the Examiner had to guess as to the exact heading language): 

    PNG
    media_image2.png
    451
    1036
    media_image2.png
    Greyscale

Claims 1 – 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a maximum depth of either plurality of indentations being 50%, does not reasonably provide enablement for the claimed maximum depth of “less than 100%”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Specifically, Paragraph 0073 teaches that the inventive concept is not obtained at >50% depth for the indentations.



Claim Rejections - 35 USC § 103
Claims 1 – 3, 5 - 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mori et al. (U.S. Patent App. No. 2016/0322076 A1) in view of Kurokawa et al. (U.S. Patent App. No. 2019/0027175 A1) and one or both of Suzuki et al. (U.S. Patent App. No. 2006/0220277 A1) and/or Takahashi et al. (U.S. Patent App. No. 2003/0017366 A1) for the reasons of record as previously set forth in Paragraph No. 13 of the Office Action mailed on July 22, 2021, the above rejection further evidenced by Katayama (U.S. Patent App. No. 2010/0246073 A1).
The Examiner notes that the below is an identical rejection as in the prior office action except for the bold+underline additions.
Regarding claims 1 and 3, Mori et al. disclose a magnetic recording tape (Title) comprising a plural layer structure including at least a magnetic layer (Abstract), wherein the tape has a total thickness of 5.6 microns or smaller (examples, but see also relevant disclosure to the range in thickness values for the various layers), and includes a plurality of indentations disposed in a surface of the magnetic layer (Abstract), the magnetic layer is perpendicular oriented (examples).
Mori et al. fail to disclose a perpendicular orientation of 65% or higher, but does desire perpendicular orientation.
However, Kurokawa et al. teach that it is known in the art that when forming media desired to be perpendicular oriented, one can ensure that the perpendicular (vertical) squareness is at least 0.65 (65%) (Abstract), which ensures that the media possesses predominantly perpendicular orientation.
Mori et al. fails to disclose the exact D1/D2 ratio, nor the exact number of indentations.
	However, as evidenced by Mori et al. (which teaches the suitability of indentations having both small values (10 nm or less) and large values (>10 nm in depth)), as well as supported by Suzuki et al. (Abstract and entire disclosure) and Takahashi et al. (Abstract and entire disclosure), the concept of controlling the roughness characteristics of the surface of the magnetic layer is extremely well established in the magnetic media arts.  The exact nature of the protrusions (and, by correlation, indentations, since between each protrusion _is_ an indentation) has been the subject of many, many patents as inventors seek to optimize the need for surface smoothness (to ensure uniform head-media spacing and, hence, recording density) versus the need for some roughness (to avoid head stiction and provide good running performance).  Applicants present claims directed to these indentations is simply another ‘means to an end’ and are claimed limitations directed to subject matter that a skilled artisan would readily appreciate are critical to the success of a magnetic tape performance.
	Additionally, the Examiner points to the evidentiary art Katayama, which discloses protrusions having a density of 0.01 – 0.18 protrusions/m2 of 15 nm - <40 nm in height.  The Examiner notes that Katayama uses a 0.08 m thick magnetic layer (80 nm) (examples), which translates into up to 1152 protrusions/6400 m2 with a height of up to 33% of the magnetic layer thickness1.  While these are protrusions versus indentations, they form a similar function as in Mori et al. and provides evidence that having a large number of these features (up to 1152 protrusions/6400 m2) at large heights (up to 40 nm in a 120 nm thick magnetic layer) is within the knowledge base of a person of ordinary skill in the art.
	Finally, the Examiner notes nothing precludes the two plurality of indentations from being identical; e.g. a first plurality at 25% depth and a second plurality at 25% depth, allowing for a single plurality at 25% depth with at least 155 per 6400 m2 to read on both pluralities simultaneously.
As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the numbers and depths of indentations on the surface of the magnetic layer through routine experimentation, especially given the teachings in Mori et al., Suzuki et al., and/or Takahashi et al. regarding the desire to optimize the surface profile of the magnetic layer to ensure good running characteristics and good electromagnetic performance.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See additional comments below in the section on Allowable Subject Matter.
as further evidenced by Katayama, as Mori et al. desires a well oriented perpendicular media and recognizes the importance of controlling the surface profile characteristics of the magnetic layer to ensure good optimization of both running properties and electromagnetic performance.
Regarding claim 2, regardless of the characterization means, it would have been obvious to ensure that the perpendicular components of a perpendicular medium dominate over the longitudinal components; e.g. by a factor of more than 2.  The Examiner notes that 66.7% is 2x 33.3%.
Regarding claim 5, these limitations are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, there is nothing of record that would indicate the Mori et al. tape could not run at the claimed speeds, successfully or not.
Regarding claim 6, these limitations are product-by-process limitations and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, regardless of how the indentations come to be, the surface of the magnetic layer would possess said indentations.  In addition, the Examiner notes that since the tapes 
Regarding claim 7, Mori et al. disclose the claimed layers (Abstract and examples).
Regarding claim 8, Mori et al. teach the importance of  controlling the thickness values of the various layers (Paragraphs 0136 - 0143), including to ranges overlapping the present range.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the total thickness of the medium through routine experimentation, especially given the teaching in Mori et al. regarding the taught layer thickness values.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As further support, the Examiner takes Official Notice that producing thinner media is known in the art and that such thinner media allow more tape to be wound on a specific roll2.
Regarding claim 9, these limitations are met for the reasons provided above.
Regarding claim 12, these are nominal tape cartridge limitations and Mori et al. provides knowledge that storing a tape wound up in a cartridge is well established in the art (see Mori et al. Background and Summary of Invention).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mori et al. in view of Kurokawa et al. and one or both of Suzuki et al. and/or Takahashi et al. and as further evidenced by Katayama as applied above, and further in view of one or both of Shimomura (U.S. Patent No. 6,207,252 B1) and/or Seki (U.S. Patent No. 6,033,759).
Mori et al., Kurokawa et al., Suzuki et al., and Takahashi et al. are relied upon as described above.
None of the above disclose controlling the skewness to be negative.
Abstract and col. 2, line 39 bridging col. 3, line 6) and Seki (entire disclosure, but noting Abstract and cover image) both teach that negative skewness values for the magnetic layer provide excellent running characteristics to the magnetic tape.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Mori et al. in view of Kurokawa et al. and one or both of Suzuki et al. and/or Takahashi et al. and as further evidenced by Katayama to utilize a tape meeting the claimed limitations as taught by one or both of Shimomura and/or Seki, since negative skewness values can ensure that the tape has good running characteristics.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mori et al. in view of Kurokawa et al. and one or both of Suzuki et al. and/or Takahashi et al. and as further evidenced by Katayama as applied above, and further in view of one or both of Ota et al. (U.S. Patent No. 7,803,471) and/or Suzuki et al. (U.S. Patent App. No. 2012/0305692).
Mori et al., Kurokawa et al., Suzuki et al., and Takahashi et al. are relied upon as described above.
While the Examiner maintains that this is a process limitation, the Examiner acknowledges that none of the above explicitly disclose wherein the backcoat layer and the magnetic layer possess similar protrusion characteristics in the means claimed.
However, both Ota et al. (at least Background) and Suzuki et al. (at least Background and Summary of Invention) clearly denote that backcoat patterning directly impacts the magnetic layer during storage/wound cartridge containment as the two layers directly abut each other.  Backcoat layers are known to be patterened to provide resistance to frictional force adherence during storage.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Mori et al. in view of Kurokawa et al. and one or both of Suzuki et al. and/or Takahashi et al. and as further evidenced by Katayama to ensure that the backcoat is patterned and/or to ensure that the backcoat pattern is transferred to the magnetic layer as claimed as taught by one or both of Ota et al. and/or Suzuki et al., since this is typical behavior of wound magnetic tapes given that the backcoat and magnetic layer are wound abutting each other and some sort .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants appear to have support for unexpected results when controlling the indentations to specific criteria.  However, the Examiner deems that there are two main issues with the present claims.  First, the as-filed Specification is partly illegible and, as such, cannot be used to support Applicants’ position of unexpected results.  This can be rectified by filing a replacement Specification where the Table headings are legible (it looks like the Tables may have been image captures dropped into the document, which then did not translate at high enough resolution?).  Second, the Examiner does not find the present claims commensurate in scope to the showing of unexpected results.  Specifically:
Missing Feature (and reasoning)
Suggested Amendment
A maximum depth of both pluralities of indentations being 50% (Paragraph 0073).  There is no evidence that a depth being 99% is capable of functioning as intended, much less exhibiting the ‘enhanced magnetic recording characteristics (e.g. friction force)” as argued.
Replace both “and less than 100%” with “and less than 50%”.
The indentations are uniformly distributed, as opposed to protrusions which are randomly distributed (see Paragraphs 0068, 0069, 0075).
“… and includes a plurality of evenly formed indentations disposed in …”
There is nothing excluding the two pluralities of indentations from being identical.  It appears that Table 3 supports amendments to distinguish this, if the Examiner is right about the headings.
", wherein the depth of the second plurality of indentations is less than the depth of the first plurality of indentations"
Method claims remain unamended
Either cancel the withdrawn method claims or amend to depend from claim 1

	Amendments as indicated above would appear to distinguish over the art of record, which only broadly teach surface characteristics of the magnetic layer, but fail to teach or render obvious the unexpected improvement in magnetic characteristics (e.g. friction force) argued and shown by Applicants for a magnetic tape having a plurality of indentations meeting the claimed, and suggested, limitations.

Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Mori et al. in view of various references
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that the present claims demonstrate unexpected improvement not recognized by Mori et al. (page 8 of response).  The Examiner agrees and disagrees.
First, the Examiner agrees that there appears to be evidence for unexpected results as argued by Applicants but, as noted above, the as-filed specification contains illegible Table headings so it is impossible for the Examiner to confirm these allegations.  Second, the Examiner notes that a showing of unexpected results is not sufficient, in and of itself, but that the claims must be commensurate in scope to the showing.  Presently, the claims are cast much broader than the data appears to support for unexpected results.  Amendments to bring the claims commensurate in scope to the showing of unexpected results, as best inferred by the Examiner based on the Table issue noted above, would appear to place the present Application into condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida et al. (‘369 A1) discloses indentations on the surface of the magnetic layer, but their indentations are at a maximum of 64 per 6400 m2.  Noguchi et al. (JP ‘349 A) also disclose indentations on the surface of the magnetic layer, but their indentations are limited to a maximum of 71 per 6400 m2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. two distinct pluralities of indentations even though the depth ranges overlap) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is taking the ‘thickness of the magnetic layer’ to include the top heights of the protrusions, so 80 nm as the deposited magnetic layer thickness + up to 40 nm above that, or 120 nm total thickness … with the 40 nm protrusion accounting for 1/3rd of that (40/(80+40) = 0.33).
        2 For support of this position of Official Notice, see the Admitted Prior Art in applicants’ background, discussing the knowledge that the thinner the tape, the more that can be fit on a roll, as well as Saliba et al. (U.S. Patent App. No. 2003/0059649 A1), teaching overall thickness values desired to be as low as 4.5 microns as far back as 2003 (at least Paragraph 0088).